DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
Applicant’s amendments to the claims and arguments filed on February 4, 2021 have been received and entered. Claims 1, 26 and 54 have been amended, while claims 3-4, 7, 9-10, 13-16, 18-21, 23-25, 28-30, 32, 36-42, 44-47, 49-53, 56-84 have been canceled. Claims 1, 2, 5, 6, 8, 11, 12, 17, 22, 26, 27, 31, 33-35, 43, 48, 54, 55, 85-86 and 87 are pending in the instant application. 
Election/Restrictions
Applicant’s election of claims 1-2, 5- 6, 8, 11-12, 17, 22, 26-27, 31, 33-35, 43, 48, 54-55 and 85 in the reply filed on August 13, 2019 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election of species with traverse of (i) injury due to stroke; and (ii) pathology is multiple sclerosis (MS) in the reply filed on August 13, 2019 was acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 5, 6, 8, 11, 12, 17, 22, 26, 27, 31, 33-35, 43, 48, 54, 55, 85-86 and 87 are under consideration. 
Priority
Instant application is a 371 of PCT/US2016/054007 filed on 09/27/2016 that claims priority from US provisional 62/236,642 filed on 10/02/2015.

Withdrawn-Claim Rejections - 35 USC § 102

Claims 1, 5, 6, 17, 26, 31, 33-34, 43, 48, 54 and 55 and 87 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al (WO/2009/137674, dated 11/12/2009) as evidenced by Yu et al (Science 2007, 21 ;318(5858): 1917-20). In view of Applicants’ by rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1-2, 5, 6, 17, 22, 26, 31, 43, 48, 54 and 55, 87 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al (Science, 2012, 228, 6106, 491-495). The rejection is withdrawn for the reasons discussed supra. 

  Withdrawn-Claim Rejections - 35 USC § 103
Claims 26-27, 31, 33-34, 43, 48, 54 and 55 were rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495), Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272) and Goldman et al (WO/2009/137674, dated 11/12/2009). In view of Applicants’ amendment of base claims, introducing the limitation “wherein said induced glial enriched progenitor cells (iPSC-GEPs) are cells that differentiate predominantly into astrocytes”, as the bioreactor, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 26, 33-35, 54 and 85 were rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495), Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272), Goldman et al (WO/2009/137674, dated 11/12/2009) as applied above and further in view of Wang et al (Pharm Res (2011) 28:1406–1414)/ Zhong et al. (2010) Neurorehabilitation and Neural Repair 24:636-644). The rejection is withdrawn for the reasons discussed supra. 
Claims 1-2, 5-6, 8, 17, and 86 were rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495), Goldman et al (WO/2009/137674, dated 11/12/2009),  Xie et al. (2014) Stem Cell Reports 3: 743-757)/ Santilli et al (PLoS One, 2010, 5, 1, e8575, 1- 12), Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272). The rejection is withdrawn in view of new combination of reference that is presented as follows: 

New-Claim Rejections - 35 USC § 103 -necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 17, 22, 26-27, 31, 33-34, 43, 48, 54-55, 86 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495)/ Goldman et al (WO/2009/137674, dated 11/12/2009),  Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272), Xie et al. (2014) Stem Cell Reports 3: 743-757)/ Patterson et al (Cell Research (2012) 22:178-193.) as evidenced by Clemente et al (Front. Cell. Neurosci. 7, 268 (2013). 
Claim interpretation: The term “adjacent", as used herein, refers to the area outside the infarct core that in some instances represents an area of partial ischemic (e.g., stroke) damage. In certain embodiments "adjacent" refers to healthy tissue outside the infarct region (see specification para. 177). Therefore, the term broadly encompass delivering cells to healthy tissue outside the infarct region.
The term “cerebral ischemic injury” is interpreted due to a condition selected from the group consisting of multiple sclerosis, the leukodystrophies, the Guillain-Barre Syndrome, the Charcot-Marie-Tooth neuropathy, Tay-Sachs disease, Niemann-Pick disease, Gaucher disease, and Hurler syndrome (see embodiment 81 and para. 89).
Claims recite one active step of administering a therapeutically effective amount of induced pluripotent glial- enriched progenitor cells (iPSC-GEPs) into or to healthy tissue outside the infarct region in the brain of mammal in need thereof, wherein the iPSC is produced by a process. 
With respect to claims 1-2, 5-6, 8, 17,  26-27, 48, 54-55,  Goldman et al teach a method of treating a subject having leukodystrophies, Tay-Sachs, leukodystrophy, Multiple Sclerosis¸ Subcortical Stroke or spinal cord injury (see figure 1, page 492, col. 2, page 494, col. 2, para. 3), said method comprising injecting  directly to achieve broader dispersal of glial progenitor cells  such that cells are engrafted throughout the entire neuraxis, with myelination of the spinal-cord and roots, as well as the entire brain, brainstem, cerebellum, and cranial nerve roots into corpus 
glial turnover, the human GPCs also give rise to gray matter astrocytes, eventually resulting in substantial astrocytic as well as oligodendrocytic humanization of the recipient rodent brains (Fig. 2F). Regarding claims 17, 31, 43,  Goldman et al further disclose that the glial progenitor cells may be produced from human induced pluripotent stem cell  derived from human fibroblast (see figure 1, page 491, col. 2, para. 3).
 Likewise, With respect to claims 1, 26, 48, 87, Goldman et al (‘674) teach a method of treating a subject having multiple sclerosis, leukodystrophy or lysosomal storage disease (see page 12, lines 28-32), said method comprising administering directly into corpus callosum (see page 36, lines 18-20, page 38, lines 28-30) an effective amount of glial progenitor cells isolated from induced pluripotent stem cells (see page 6, lines 28-34). Goldman et al (‘674) teaches a method of  administering directly into corpus callosum (see page 36, lines 18-20, page 38, lines 28-30) an effective amount of glial progenitor cells isolated from induced pluripotent stem cells (see page 6, lines 28-34). Goldman further disclose addition of serum after sorting induced GFAP+ astrocytic differentiation. In cultures exposed to as low as 0.5% serum there was a 7-fold induction of astrocytic phenotype from 4% to 28% (n=l) (see page 23, lines 5-7). Goldman et al explicitly teaches injection of cells are  directed into areas of the central nervous system such as white matter tracts like the corpus callosum ( e.g., into the anterior and posterior anlagen), dorsal columns, cerebellar peduncles, cerebral peduncles. Such injections can be made unilaterally or bilaterally using precise localization methods such as stereotaxic surgery, optionally with accompanying imaging methods (See page 14, lines 7-13).
Goldman et al further teaches enrichment of glial progenitor cells prior to engraftment (see page 54, lines 20-21, page 18, lines 30, page 24, liens 8, 32). With respect to claims 5, 17, 
While Goldman et al contemplated administering iPSC derived glial progenitor cells in a subject having subcortical stroke, wherein glial progenitor cells cultured under conditions that could direct glial progenitor cells differentiation to form astrocytes, however, differ from claimed invention by not disclosing (i) differ from claimed invention by not disclosing directly into the infarct core an effective amount of said cells to a subject having subcortical white matter stroke (ii) pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine that consequently differentiate predominantly into astrocytes.
However, before the effective filing dose of instant application, Sozmen et al disclose a subcortical white matter stroke model developed in the mouse and its characterization with a comprehensive set of MRI, immunohistochemical, neuronal tract tracing and electron microscopic studies. Focal injection of the vasoconstrictor endothelin-1 into the subcortical white matter produces an infarct core that develops a maximal MRI signal by day 2, which is comparable in relative size and location to human subcortical stroke (see abstract). It is further disclosed that viable subcortical white matter stroke model in the mouse and suggest clinically relevant aspects of white matter stroke that impact initial death and degeneration or repair such as: the peri-infarct zone of partial damage, amicroglial association with axonal degeneration, a glial progenitor response that may be manipulated to enhance repair in the peri-infarct zone, and the effect of a relatively widespread sensorimotor network that is disconnected by ischemic white matter axotomy (see page 271, col. 2, last para.). It is further disclosed that WMS, unlike “gray matter” stroke, damages primarily astrocytes, axons, oligodendrocytes, and myelin (see figure 3-5). The combination of reference differ from claimed invention by not disclosing pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine that consequently differentiate predominantly into astrocytes.

Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Goldman/’674, Sozmen  and Xie/ Patterson and to modify the method of  Goldman by directly injecting iPSC derived glial progenitor cells that is treated with DFX or cultured in hypoxia as suggested by Xie/ Patterson into white matter tracts like the corpus callosum in a subject having subcortical stroke or WMS  that damages primarily astrocytes, axons, oligodendrocytes, and myelin as disclosed in Sozmen, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to use precise localization method to deliver cells directly into the infarct core in the brain because prior art reported that infarct core extends through the partially damaged peri-infarct white matter and induces an early glial progenitor response (supra). Further, prior art reported that glial progenitor response may be manipulated to enhance repair in the peri-infarct zone, and the effect of a relatively widespread sensorimotor network that is disconnected by ischemic white matter axotomy (supra).  It would be further obvious to one of ordinary skill in art to differentiate iPS-NPS that consequently differentiate predominantly into astrocyte as suggested by Xie /Patterson because art recognized that WMS damages primarily astrocytes, axons, oligodendrocytes, and myelin (supra.) and immature astrocytes promote oligodendrocyte progenitor cell (OPC) differentiation and myelination (see Clemente). One of skill in the art would have been expected to have a reasonable expectation of success in (i) directly injecting cells adjacent to infarct zone because art teaches several strategies to inject cells directed into areas of the central nervous system such as white matter tracts like the corpus callosum, (ii) producing glial enriched progenitor cells using the method known in Xie/Patterson to promote myelination as evident from the teaching of Clemente (see page 8, col. 1, para. 2, page 4, col. 1, para. 1, page 2, col. 2, last para). Therefore, it would be obvious to combine the teaching of prior art to administer the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 11-12, 35, 85, are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Science, 2012, 228, 6106, 491-495)/ Goldman et al (WO/2009/137674, dated 11/12/2009),  Sozman et al (Journal of Neuroscience Methods 180 (2009) 261–272),  Xie et al. (2014) Stem Cell Reports 3: 743-757)/ Patterson et al (Cell Research (2012) 22:178-193.) and Clemente et al (Front. Cell. Neurosci. 7, 268 (2013) as applied above and further in view of Wang et al (Pharm Res (2011) 28:1406–1414)/ Zhong et al. (2010) Neuro rehabilitation and Neural Repair 24:636-644). 
The teaching of Goldman/Goldman 674, Xie/ Patterson, Sozman and Clemente have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing using a depot delivery system comprising a hydrogel.
Zhong et al teach delivering progenitor transplants within a specific biopolymer hydrogel matrix to create a favorable environment for transplantation into the infarct cavity after stroke, and they tested this in comparison to stem cell injection without hydrogel support. A biopolymer hydrogel composed of cross-linked hyaluronan and heparin sulfate significantly promoted the survival of 2 different neural progenitor cell in vivo into the infarct cavity (abstract, page 638). It is further disclosed that the progenitor cells with or without hydrogel matrix are transplanted into the stroke cavity 7 days after the stroke surgery (see page 638, col. 1, para. 3) (limitation of claim 8, 34). Likewise, Wang et al disclose constructing a progenitor cell delivery system based on crosslinked hyaluronic acid (HA) hydrogels, containing embedded BDNF and VEGF-loaded poly(lactic-co-glycolic acid) (PLGA) microspheres for controlled delivery and support for NSCs in the CNS (abstract). It is further disclosed that the depot system is developed to sustain stem cells will create a permissive microenvironment for angiogenesis and neural regeneration (see page 1407, col. 1, para. 2, page 1413, col. 2, last para).
prima facie obvious for a person of ordinary skill in the art to combine the teachings of Goldman/’674,  Xie/ Patterson,  Sozmen, with Wang/ Zhong to modify the method of Goldman by injecting iPSC derived glial progenitor cells that is treated with DFX or under hypoxia as suggested by Xie/ Patterson directly into or adjacent to infarct core by encapsulating the iPSC derived glial progenitor cells within biopolymer hydrogel matrix to create a favorable environment for transplantation into the infarct cavity after stroke  as disclosed in Zhong/Wang, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to encapsulate glial progenitor cells prior to injection in order to create a favorable environment for better survival of progenitor cells during transplantation (supra, see figure 1-3 of Zhong). One of skill in the art would have been expected to have a reasonable expectation of success in encapsulating progenitor cells in a delivery system comprising hydrogel disclosed in Zhong/Wang because prior art reported successful preparation of hydrogel and method of  encapsulating progenitor cells in said hydrogel (supra). Therefore, it would be obvious to combine the teaching of prior art to encapsulate iPSC derived enriched glial progenitor cells within hydrogel prior to direct delivery of said cells into or adjacent to site of ischemic injury in a subject in need thereof. 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing it is known that glial cells, as a category, includes both astrocytes and oligodendrocytes which are different lineages. Astrocytes, through an intricate network surrounding blood vessels, play an important role in supplying food, water, et al. teach the use of glial progenitor cells that preferentially differentiate into oligodendrocytes rather than astrocytes. Applicant continue to argue that replacement of the oligodendrocyte progenitor cells (i.e., cells committee to an oligodendrocyte lineage) used by Goldman et al. and Goldman '675 with the iPSC-GEPs (cells committed to an astrocyte lineage) to produce the presently claimed methods would change the principle of operation of the prior art invention being modified. Accordingly, the teachings of Goldman et al. and Goldman '674 are not sufficient to support a prima facie case of obviousness. Xie et al. is the only cited reference that describes cells that differentiate predominantly into astrocytes. Xie et al., however, offers no data that the cells identified therein can function effectively in therapeutic methods. To the contrary, Xie et al. simply describes methods to improve the generation of certain glial cells in vitro. It is well recognized that oligodendrocytes and astrocytes are fundamentally different lineages performing fundamentally different activities as explained above. In view of the fact that Goldman et al., and Goldman '674 teach the use of cells committed to an oligodendrocyte lineage and emphasize the importance of these cells by teaching methods of isolating a population of oligodendrocyte-biased glial progenitor cells for therapeutic purposes (see page  8-11, 14 of the applicant’s agruments). Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that base claims are directed to a single step of administering a therapeutically effective amount of induced pluripotent glial-enriched progenitor cells (iPSC-GEPs) into or adjacent to the infarct core in the brain of said mammal, wherein said induced glial enriched progenitor cells (iPSC-GEPs) are cells produced from induced pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine that consequently differentiate predominantly into astrocytes. In the instant case, claims as written require administering an uncharacterized iPSC-GEPs that is produced by a process using iPSC-NPCs consequently differentiate into astrocyte. The phrase is broad and ecompass embodiment wherein iPSC-NPCs treatment with deferoxamine could produces astrocyte particularly since claim 86 requires..when allowed to differentiate suggesting it to be conditional clause. The specification teaches iPS-GEPs are subjected to continued terminal differentiation by growth factor withdrawal, iPS-GEPs showed a dramatically higher propensity to produce cells of the astrocyte lineage as measured by GFAP and S100B staining (see para. 224 example 1). Does DFX treated iPSC-NPCs require withdrawal of growth factor or any other culture condition for cells to differentiate into astrocyte?  Absent of any marker staining (GFAP and S100B) iPS-GEPs recited in the claims embrace a mixed population of uncharacterized astrocyte and oligodendrocyte. 
In response to applicant's arguments pertaining to base claim 1, it should be noted that applicant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Goldman ‘674 to formulate the grounds for teaching away. It should be noted that the ultimate goal of administering a therapeutically effective amount of induced pluripotent glial- enriched progenitor cells (iPSC-GEPs) into or to healthy tissue outside the infarct region  in the brain of mammal in need thereof to improve recovery of cerebral ischemic injury including one caused by white matter stroke (WMS). Examiner has explicitly cited reference that shows ischemic injury caused by WMS unlike “gray matter” stroke, damages primarily astrocytes, axons, oligodendrocytes, and myelin (see Sozmen, figure 3-5). The art further teaches immature astrocytes promote oligodendrocyte progenitor cell (OPC) differentiation and myelination (see Clemente). It is noted that claims have been amended to recite a broad method to produce iPSC-GEPs that is not identified by any marker like (eg. GAFP). The term iPSC-GEPs refers to cells of a specific, characterized, in vitro differentiated cell population containing a mixture of astrocytes and other characterized cell types obtained from undifferentiated induced pluripotent stem cells (see para. 170 of the published application) (emphasis added). 
In response to applicant’s argument that Goldman teaches the use of glial progenitor cells that preferentially differentiate into oligodendrocytes rather than astrocytes and thus changing cells would change the principle of operation of the prior art invention, it should be noted that art both oligodendrocytes and astrocytes (see page 5, line 4). While Examiner in part would agree that Goldman ‘647 exemplified oligodendrocytes biased iPSC-GEPs, however, in a separate embodiment Goldman explicitly disclose that population of the glial progenitor cells can be optionally cultured under conditions that cause differentiation of astrocytes.  Goldman states “Thus the fate of progenitor cells can be directed to form oligodendrocyte or astrocytes (see page 7, line 10-14, page 41, and lines 34). Goldman further teaches that astrocyte differentiation can be promoted from PDGFaR marker positive cells by serum and/or BMP exposure” (see page 7, lines 16-17). Applicant should note that MPEP §2143.01 states, “the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”   Given that Sozmen provide motivation to use astrocyte in view of its role in WMS, it would be obvious for one of ordinary skill in the art seeking to treat white matter stroke (WMS) to directly inject an effective amount of astrocyte enriched progenitor into the infarct core to a subject having subcortical white matter stroke. To the extent Goldman ‘674 teaches population of cells are astrocytic (see table 2 and page 22, lines 9-12), it is applicable to the rejection. To the extent that Goldman ‘674. describe the glial progenitor cells can be optionally cultured under conditions that cause differentiation of astrocytes and can be directed to form astrocytes (see page 7, line 10-14, page 41, lines 34), it is applicable to the rejection. Further, Xie cure the deficiency in Goldman by disclosing alternative condition that causes iPSC-NPCs differentiation mostly into astrocytes by treatment with deferoxamine. It should be noted that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988).A person of skill in the art would be motivated to modify the method of Goldman by directly injecting iPSC derived glial progenitor cells that are treated with DFX as suggested by Xie into white matter tracts like the corpus callosum in a subject having subcortical stroke or WMS as disclosed in Sozmen, with a reasonable expectation of success. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., iPSC-GEPs can function effectively in therapeutic methods) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, claims as such do not require any end point therapeutic effect. To the extent, prior art teaches the method steps as claimed, it is applicable to the rejection. 
On pages 12-13, 15 of the applicant’s argument against, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Examiner’s note: Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 86 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case claim 86 recite a limitation produced from neural progenitor cells (NPCs) by treatment with deferoxamine, resulting in cells that, when allowed to differentiate, predominately differentiate into astrocytes” that fails to further limit the base that is amended to recite “wherein said induced glial enriched progenitor cells (iPSC-GEPs) are cells produced from induced pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine that consequently differentiate predominantly into astrocytes. It is noted that base claim recite essentially the same limitation as claim 26 and the specification teaches 
Claim Objections
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the active step of claims 1 and 26 is essentially same. It should be noted that active step of claim 1 and 26 recite said method comprising administering a therapeutically effective amount of induced pluripotent glial-enriched progenitor cells (iPSC-GEPs) into or adjacent to the infarct core in the brain of said mammal, wherein said induced glial enriched progenitor cells (iPSC-GEPs) are cells produced from induced pluripotent stem cell-derived neural progenitor cells (iPSC-NPCs) by treatment with deferoxamine that consequently differentiate predominantly into astrocytes. The starting cells, route of administration of cells and the subject in need thereof is same in both the claims and therefore claim 26 is essentially duplicate of claim 1. Appropriate correction is required.

Conclusion
No claimed allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hinman et al. (2013) Stroke 44(1): 182) and Milosevic et al (Neurotox Res (2009) 15:367–380) teach role of varying dose of DFX on the viability of NPC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632